Citation Nr: 0934635	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for multilevel 
degenerative disc disease, lumbar spine to include as 
secondary to service-connected internal derangement, right 
knee.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as digestive tract condition).

5.  Entitlement to service connection for a bilateral torso 
disorder to include as secondary to service-connected 
internal derangement, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran indicated on his August 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for January 2007 and the Veteran was provided 
notice of this hearing in December 2006.  However, the 
Veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Furthermore, in undated 
correspondence it appears that the Veteran withdrew his 
request for a Travel Board hearing.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).

Also, while the issue of entitlement to service connection 
for a left knee disorder was included in the May 2007 VA Form 
646 and August 2009 Informal Hearing Presentation the Board 
notes that this issue is not currently on appeal.  The June 
2004 statement of the case included the left knee issue; 
however, on his August 2006 VA Form 9, the Veteran limited 
his appeal to the issues noted on the title page. 

The issues of entitlement to service connection for 
multilevel degenerative disc disease of the lumbar spine, 
tinnitus, and a bilateral torso disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
bilateral shoulder disorder.  

2.  There is no competent medical evidence of a current 
gastrointestinal disorder. 


CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disorder is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a gastrointestinal disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided below, this appeal arises 
out of the Veteran's claim that a bilateral shoulder disorder 
and a gastrointestinal disorder are related to his service 
with the United States Army from March 1973 to April 1975.  
Specifically, with regard to the claimed gastrointestinal 
disorder, he contends that he has a digestive tract condition 
which is secondary to epidural abscess status post T-1-4 
laminectomy and abscess.    

Factual Background

Service treatment records show that the Veteran had a normal 
examination upon enlistment in February 1973.  Specifically, 
examination of the upper extremities and G-U 
(gastrointestinal-urinary) system was normal.  Also, in the 
Veteran's February 1973 Report of Medical History he denied 
"painful or 'trick' shoulder or elbow" and "stomach, 
liver, or intestinal trouble."  The Veteran's April 1975 
separation examination also showed normal upper extremities 
and G-U system.  In the Veteran's April 1975 Report of 
Medical History he denied "painful or 'trick' shoulder or 
elbow" but indicated that he vomited frequently and marked 
yes to "stomach, liver, or intestinal trouble."

The Veteran was afforded VA joints examinations in February 
and July 2003 which primarily show complaints of right knee 
and back disorders.  Neither of these examination reports 
contains complaints regarding the shoulders or a diagnosis of 
a bilateral shoulder disorder.  Also of record are VA 
treatment records dated from January 2001 to March 2002 which 
are also negative for complaints regarding the shoulders or a 
diagnosis of a bilateral shoulder disorder.

The Veteran was also afforded a VA gastrointestinal 
examination in June 2003.  This examination report shows 
complaints of urgency with stool and constipation that lasts 
three days.  The impression was no significant digestive 
disorder identified.  Also or record are VA treatment records 
dated from January 2001 to March 2002 which are also negative 
for a diagnosis of a gastrointestinal disorder.  
Specifically, an August 2001 VA treatment report notes normal 
gastrointestinal imaging. 

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

1.	Bilateral shoulder disorder

The Board finds that service connection for a bilateral 
shoulder disorder is not in order.  The Veteran's service 
treatment records are negative for complaints of or a 
diagnosis of a bilateral shoulder disorder.  Significantly, 
the Veteran's April 1975 separation examination showed normal 
upper extremities and the Veteran denied "painful or 'trick' 
shoulder" on his April 1975 Report of Medical History.  
Furthermore, there is no evidence of a current bilateral 
shoulder disorder.  VA treatment records dated though March 
2002 and VA joints examination reports dated in February and 
July 2003 are negative for complaints regarding the shoulders 
or diagnosis of bilateral shoulder disorder.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
bilateral shoulder disorder, 38 U.S.C.A. § 5107(b), and the 
claim is denied.

2.	Gastrointestinal disorder

The Board finds that service connection for a 
gastrointestinal disorder is not in order.  While the 
Veteran's April 1975 Report of Medical History shows 
complaints of frequent vomiting and "stomach, liver, or 
intestinal trouble" the April 1975 separation examination 
showed a normal G-U system.  Furthermore, there is no 
evidence of a current gastrointestinal disorder.  As above, a 
VA gastrointestinal examination in June 2003 shows no 
significant digestive disorder identified and VA treatment 
records dated from January 2001 to March 2002 are also 
negative for a diagnosis of a gastrointestinal disorder.  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a gastrointestinal disorder, 38 U.S.C.A. 
§ 5107(b), and the claim is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in May and July 2003.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, 19 Vet. App. at 473.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

Service treatment records show that the Veteran injured his 
right knee prior to military service with continued 
complaints of right knee pain during service, but are 
negative for an injury to the back or hips.  Significantly, 
the Veteran's April 1975 separation examination showed a 
normal spine and lower extremities the Veteran denied 
"recurrent back pain" in his Report of Medical History.  By 
rating decision dated in October 2003, the RO granted service 
connection for internal derangement of the right knee and 
assigned a 10 percent disability rating from February 3, 
2003.  

In an April 2002 statement, the Veteran appears to contend 
that he developed his back/hip disorders as a result of his 
service-connected right knee disorder.  A VA X-ray report 
dated in January 2002 shows mild degenerative disc disease of 
the thoracic spine, multilevel degenerative disc disease 
mainly evidenced as marginal osteophytes of the lumbar spine, 
and minimal to mild left hip osteoarthritis.    

In connection with the pending appeal, the Veteran was 
afforded VA examinations in February and July 2003.  During 
the February 2003 VA examination, the Veteran reported 
awakening abruptly in January 2002 with progressive paralysis 
of his lower extremities.  He was noted to have an abscess on 
his spine that was causing spinal cord compression.  The 
abscess was thought to be related to intravenous drug use.  
The Veteran also specifically denied an injury to his back 
during military service.  The examiner opined that the 
Veteran's spinal condition was not related to the Veteran's 
military service and was instead related to the abscess that 
developed in January 2002, secondary to intravenous drug use.  

During the July 2003 VA examination, the Veteran reiterated 
his prior history and again specifically denied an injury to 
his back during military service.  The July 2003 VA examiner 
also opined that the Veteran's spinal disorder was secondary 
to the Veteran's spinal cord compression injury in January 
2002.   

Unfortunately, neither the February nor the July 2003 VA 
examiner addressed whether the Veteran's current arthritis of 
the lumbar spine or left hip are related to his service-
connected right knee disability on a secondary basis or on 
the basis of aggravation.  

Given the Veteran's assertion that the arthritis in his back 
and hip are the result of his service-connected right knee 
disability, the Veteran should be afforded an appropriate VA 
examination to resolve this matter.  See Horowitz v. Brown, 5 
Vet. App. 217 (1993).  Medical expertise informed by full 
review of the history and appropriate testing and examination 
is required.

Also, review of the record shows that notice sent in 
connection with the claims for entitlement to service 
connection for the issues of lumbar spine, tinnitus, and 
bilateral torso is deficient.  First, while the May and July 
2003 letters notified the Veteran of the requirements for 
obtaining service connection for back and torso disorders on 
a direct basis they did not address the requirements for 
obtaining service connection on a secondary basis or on the 
basis of aggravation.  Second, neither the May nor the July 
2003 letters addressed the issue of entitlement to service 
connection for tinnitus.  Thus, the Veteran was never 
adequately informed of the requirements needed to 
substantiate the above referenced issues on appeal.  
Therefore, the Board has no choice but to remand this appeal 
to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective 
notice informing him of the 
requirements for establishing 
entitlement to service connection for 
back and bilateral torso disorders on 
a secondary basis and on the basis of 
aggravation.  Also, send the Veteran 
notice informing him of the 
requirements for establishing 
entitlement to service connection for 
tinnitus.  

2.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of his lumbar spine 
and left hip disorders and the 
relationship, if any, between those 
disorders and the Veteran's service-
connected right knee disorder.  The 
claims folder must be made available 
to the examiner for review.  

Based on the examination and review 
of the record, the examiner is 
requested to express an opinion as to 
the following:  

(a) whether it is at least as likely 
as not that any currently diagnosed 
back disorder, to include multilevel 
degenerative disc disease of the 
lumbar spine, is caused or aggravated 
by the Veteran's service-connected 
right knee disorder, and  

(b) whether it is at least as likely 
as not that any currently diagnosed 
bilateral hip disorder to include 
osteoarthritis of the left hip is 
caused or aggravated by the Veteran's 
service-connected right knee disorder 
.  

Complete rationale for any opinion 
expressed should be provided.    

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


